AN indictment for an assault with intent to commit a felony, must show with certainty the particular felony intended to be committed.
A common assault is not an indictable offence. It is punishable, however, by a justice of the peace (1).

 A common assault is, at- common law, an indictable offence. 4 Bl. Comm. 216. Here, by statute, justices of the peace have exclusive jurisdiction of'offences to which the affixed penalty does not exceed three dollars; and a common assault is an offence of that kind. R. C. 1831, pp. 193, 195. An assault, with intent to commit a felony, is an indictable offence, and punishable by imprisonment in the state-prison for any term of time not exceeding fourteen nor less than two years, and by fine not exceeding 1,000 dollars. Id. p. 186.